UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


         against
                                                          CRIMINAL ACTION NO.: 20 Mag. 2227(UA)
FREYLING VIZCAINO,
                                                                     SCHEDULING ORDER
                                Defendant.




SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference is scheduled for Friday, March 13, 2020 at 2:30 pm.

         At the above date and time, the parties are directed to call into the Chambers’ conference

line at 866-390-1828 at the scheduled time. The access code for the conference call is: 3809799.


Dated:             New York, New York
                   March 12, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
